Citation Nr: 1819596	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for post-operative duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.  This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Atlanta, Georgia RO has jurisdiction of the current appeal.   

In November 2015, the Board remanded the issue on appeal to the Agency of Original jurisdiction (AOJ) in order to obtain VA treatment records, and provide the Veteran with a VA examination.  The above-referenced development has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

For the entire appeal period, the Veteran's duodenal ulcer has not been manifested by a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the service-connected post-operative duodenal ulcer have not been.  38 U.S.C. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114 Diagnostic Codes (DC) 7305 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Required notice was provided by letter dated September 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have private medical records identified by the Veteran.  The Veteran was afforded two VA examinations during the period of the claim decided herein.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating for Duodenal Ulcer

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected post-operative duodenal ulcer under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  Under DC 7305, duodenal ulcer is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 60 percent rating is the highest rating available under this Diagnostic Code.  

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The Veteran seeks an evaluation in excess of 20 percent for the service-connected duodenal ulcer disability.  He asserts that he has problems digesting food, heartburn with a sour stomach, and vomiting episodes which occur 3 to 4 times per year and last for 10 days or more.  See December 2008 Veteran statement.  In a June 2009 statement, the Veteran advanced that he had nausea and vomiting weekly for the previous 6 months, with weight loss of 10 pounds over the same 6-month period.  The Veteran also reported abdominal pain and acid reflux.  

For the reasons set forth below, the Board finds that the evidence weighs against a finding that a higher evaluation than 20 percent is warranted for the service-connected duodenal ulcer disability. 

At the October 2008 VA examination, the Veteran reported occasional nausea with early morning vomiting at least once per week for the previous 6 months, and denied hematemesis and melena.  The Veteran also reported constipation, episodes of abdominal pain, and symptoms of gastroesophageal reflux disease (GERD).  The examination report noted that the Veteran's weight was 228 pounds, and the Veteran reported that he lost 10 pounds since his previous VA examination.  Upon examination, the abdomen was soft with marked tenderness on deep palpation over the epigastrium and left upper quadrant.  No rebound, rigidity, guarding, organ enlargement, or masses were felt, and bowel sounds were active in all 4 quadrants.  There was no evidence of significant malnutrition or anemia.  The examination report noted that the Veteran is more symptomatic with occasional nausea and vomiting, episodic abdominal pain, gas and flatulence, occasional colicky pain, and distention. 

At the November 2015 VA examination, the Veteran reported worsening symptoms since the previous VA examination, including symptoms of difficulty swallowing, occasional nausea, intermittent abdominal discomfort, and weakness in the stomach at time.  The Veteran denied any known recurrence of ulcers.  The Veteran was noted to have recurring episodes of symptoms that are not severe, that the symptoms occurred 4 times per year or more with each episode lasting 10 days or more.  The VA examination report also reflects that episodes of abdominal pain occurred at least monthly and were only partially relieved by standard ulcer therapy.  The examination report noted recurrent nausea which occurred four times per year or more with each episode lasting between one and nine days.  The VA examination report indicated that the Veteran did not have any incapacitating episodes due to the duodenal ulcer disability.  The examination report reflects that the abdomen was non-distended, with normal bowel sounds, no palpable tenderness, organomegally, or masses. 

Treatment records during the appeal period show a similar disability picture.  See, e.g., June 2009, April 2010, August 2011, April 2012, March 2013, January 2014, March 2015, and June 2015 VA treatment records. 

Based on the foregoing, the Board finds that the evidence weighs against a finding that an evaluation in excess of 20 percent is warranted for the Veteran's duodenal ulcer disability.  The currently assigned 20 percent rating contemplates a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A higher rating of 40 percent requires a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  

As discussed above, the November 2015 VA examination report shows an assessment of recurring episodes of symptoms that are not severe, which occurred 4 times per year or more, each episode lasting 10 days or more.  The November 2015 VA examination report also shows a notation that the Veteran did not have any incapacitating episodes due to the duodenal ulcer disability, and the record does not otherwise contain any evidence of recurrent incapacitating episodes.  Therefore, the Board finds that the severity of the Veteran's episodes does not rise to the level required under the 40 percent rating criteria, and the Veteran has not been found to have had any incapacitating episodes as a result of the duodenal ulcer disability.  

As to the prong in the 40 percent rating criteria relating to impairment of health, there is no medical evidence of impairment of health manifested by anemia and weight loss.  The record reflects that the Veteran's weight at the onset of the appeal period was measured at approximately 228 pounds in October 2008 and at 220.5 pounds in March 2015, which increased to 234 pounds in April 2010 and 241 pounds in 2011.  Moreover, the Veteran has, on numerous occasions, denied unplanned weight loss.  See, e.g., August 2011, April 2012, January 2014, and March 2015 VA treatment records.  Therefore, to the extent that the Veteran lost some weight, which is attributable to the duodenal ulcer, such weight loss did not result in a medical assessment of impairment of health.  Moreover, the October 2008 VA examination report noted that there was no evidence of anemia, the November 2015 VA examination report did not indicate any anemia, and medical records throughout the appeal period show no evidence of anemia.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The requirement under DC 7305 of impairment of health manifested by anemia and weight loss means that both factors are required.  Even if the Veteran has had some weight loss, he is not shown to have had any anemia at any point during the appeal period.  Accordingly, the 20 percent rating is the appropriate rating under DC 7305, and his duodenal ulcer disability does not warrant a higher rating than 20 percent.

In light of the above, the Board finds that the duodenal ulcer disability is consistent with the 20 percent rating assigned, and that an evaluation in excess of 20 percent for post-operative duodenal ulcer is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  38 C.F.R. §§ 4.3, 4.7, 4.114, DCs 7305.

Finally, the record shows that the Veteran has a scar associated with the duodenal ulcer disability; however, the November 2015 VA examiner specifically assessed that the scar was neither painful or unstable, and that the total area of the scar is less than 39 cm; therefore, the Board finds that a separate compensable rating for the scar under DC 7801 or DC 7804 is not warranted.  38 C.F.R. § 4.118 (2017).

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating for the duodenal ulcer disability on appeal.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As explained above, the criteria for higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

	(CONTINUED ON NEXT PAGE)








ORDER

An evaluation in excess of 20 percent for post-operative duodenal ulcer is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


